Exhibit 10.1
Execution Version
PURCHASE AGREEMENT
PHI, INC.
$297,000,000 8.625% Senior Notes due 2018

 



--------------------------------------------------------------------------------



 



PHI, INC.
$297,000,000 8.625% Senior Notes due 2018
PURCHASE AGREEMENT
September 16, 2010
New York, New York
UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
     PHI, Inc., a Louisiana corporation (the “Company”), and each of the
Guarantors (as defined herein), agree with you as follows:
     1. Issuance of Notes. The Company proposes to issue and sell to UBS
Securities LLC (the “Initial Purchaser”) $297,000,000 aggregate principal amount
of 8.625% Senior Notes due 2018 (the “Original Notes”). Concurrently, the
Company proposes to issue and sell to certain accredited investors $3,000,000
aggregate principal amount of the Senior Notes due 2018 (the “Regulation D
Notes”), such offer and sale of Regulation D Notes referred to herein as the
“Regulation D Private Placement.” The Company’s obligations under the Original
Notes, the Regulation D Notes and the Indenture (as defined below) will be,
jointly and severally, unconditionally guaranteed (the “Guarantees”) on a senior
unsecured basis by the Guarantors listed on Schedule I hereto (collectively, the
“Guarantors” and, together with the Company, the “Issuers”). The Original Notes
and the Guarantees related thereto are referred to herein as the “Offered
Securities.” The Offered Securities, the Regulation D Notes and the related
Guarantees are referred to herein as the “Securities.” The Securities will be
issued pursuant to an indenture (the “Indenture”), to be dated the Closing Date
(as defined herein), by and among the Issuers, and The Bank of New York Mellon
Trust Company, N.A., a national banking association, as trustee (the “Trustee”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Indenture or the Offering Memorandum (as defined
herein).
     The Offered Securities will be offered and sold to the Initial Purchaser
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
offering memorandum, dated September 14, 2010 (the “Preliminary Offering
Memorandum”) and a pricing supplement thereto dated the date hereof in the form
of Exhibit C hereto (the “Pricing Supplement”). The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after the execution of this Purchase Agreement
(this “Agreement”), the Issuers will prepare a final offering memorandum dated
the date hereof (the

 



--------------------------------------------------------------------------------



 



“Offering Memorandum”). Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Offering Memorandum” shall be deemed
to refer to and include any information filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated by reference therein,
and any references herein to the terms “amend”, “amendment” or “supplement” with
respect to the Offering Memorandum shall be deemed to refer to and include any
information filed under the Exchange Act subsequent to the date hereof that is
incorporated by reference therein. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included”
or “stated” (or other references of like import) in the Pricing Disclosure
Package (including the Preliminary Offering Memorandum) or Offering Memorandum
shall be deemed to mean and include all such financial statements and schedules
and other information which are incorporated by reference in the Pricing
Disclosure Package or Offering Memorandum, as the case may be.
     The Initial Purchaser has advised the Issuers that the Initial Purchaser
intends, as soon as it deems practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Offered Securities in
private sales exempt from registration under the Act on the terms set forth in
the Pricing Disclosure Package solely to (i) persons whom the Initial Purchaser
reasonably believes to be “qualified institutional buyers” (“QIBS”) as defined
in Rule 144A under the Act (“Rule 144A”), and (ii) other eligible purchasers
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Act (“Regulation S”); the persons specified in
clauses (i) and (ii) are sometimes collectively referred to herein as the
“Eligible Purchasers.”
     Upon issuance of the Securities and until such time as the same is no
longer required under the applicable requirements of the Act, the Offered
Securities shall bear the legends relating thereto set forth under “Transfer
Restrictions” and the Regulation D Notes shall bear the legends relating thereto
set forth under “Private Placement” in the Offering Memorandum.
     Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement (the “Registration Rights Agreement”) to be dated the Closing Date,
substantially in the form attached hereto as Exhibit A. Pursuant to the
Registration Rights Agreement, the Issuers will agree to, under the provisions
set forth therein, (i) file with the Securities and Exchange Commission (the
“Commission”) under the circumstances set forth in the Registration Rights
Agreement, (a) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement) the “Exchange Notes” and, together with the Original Notes and
the Regulation D Notes, the “Notes,”), guaranteed by the guarantors under the
Indenture, to be offered in exchange for the Original Notes, the Regulation D
Notes (if applicable) and the Guarantees thereof (the “Exchange Offer”) and
issued under the Indenture or an indenture substantially identical to the
Indenture and/or (b) under certain circumstances set forth in the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 under the
Act (the “Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, the “Registration Statements”) relating to the resale by
certain holders of the Original Notes, the Regulation D Notes and the Guarantees
thereof, (ii) use their reasonable best efforts to cause such Exchange Offer
Registration Statement and, if applicable, the Shelf

2



--------------------------------------------------------------------------------



 



Registration Statement to be declared effective and (iii) use their reasonable
best efforts to consummate the Exchange Offer, all within the time periods
specified in the Registration Rights Agreement. This Agreement, the Notes, the
Guarantees, the Indenture and the Registration Rights Agreement are hereinafter
sometimes referred to collectively as the “Note Documents.”
     The Securities are being offered and sold by the Issuers in connection with
a tender offer by the Company for all of its existing $200,000,000 7.125% Senior
Notes due 2013 (the “Tender Offer”). The issuance and sale of the Securities is
referred to as the “Transaction.”
     2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants of the Initial Purchaser contained in this Agreement,
the Issuers agree to issue and sell to the Initial Purchaser, and on the basis
of the representations, warranties and covenants of the Issuers contained in
this Agreement, and subject to the terms and conditions contained in this
Agreement, the Initial Purchaser agrees to purchase from the Issuers, the
Offered Securities. The purchase price for the Offered Securities shall be 98.5%
of their principal amount.
     3. Delivery and Payment. Delivery of, and payment of the purchase price
for, the Offered Securities shall be made at 9:00 a.m., Central Time, on
September 23, 2010 (such date and time, the “Closing Date”) at the offices of
Vinson & Elkins L.L.P., 2500 First City Tower, 1001, Fannin, Houston, Texas
77002. The Closing Date and the location of delivery of and the form of payment
for the Offered Securities may be varied by mutual agreement between the Initial
Purchaser and the Company.
     The Offered Securities shall be delivered by the Issuers to the Initial
Purchaser (or as the Initial Purchaser direct) through the facilities of The
Depository Trust Company (“DTC”), against payment by the Initial Purchaser of
the purchase price therefor by means of wire transfer of immediately available
funds to such account or accounts specified by the Company in accordance with
its obligations under Sections 4(g) and 8(m) hereof on or prior to the Closing
Date, or by such means as the parties hereto shall agree prior to the Closing
Date. The Offered Securities shall be evidenced by one or more certificates in
global form registered in such names as the Initial Purchaser may request upon
at least one business day’s notice prior to the Closing Date and having an
aggregate principal amount corresponding to the aggregate principal amount of
the Offered Securities.
     4. Agreements of the Issuers. The Issuers, jointly and severally, covenant
and agree with the Initial Purchaser as follows:
          (a) To furnish the Initial Purchaser and those persons identified by
the Initial Purchaser, without charge, with as many copies of the Preliminary
Offering Memorandum, the Pricing Supplement, any Issuer Written Communication
(as defined below) and the Offering Memorandum, and any amendments or
supplements thereto, as the Initial Purchaser may reasonably request. The
Issuers consent to the use of the Preliminary Offering Memorandum, the Pricing
Supplement, any Issuer Written Communication and the Offering Memorandum, and
any amendments and supplements thereto, by the Initial Purchaser in connection
with Exempt Resales.

3



--------------------------------------------------------------------------------



 



          (b) As promptly as practicable following the execution and delivery of
this Agreement and in any event not later than the second business day following
the date hereof, to prepare and deliver to the Initial Purchaser the Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement or as
otherwise agreed by the Initial Purchaser. Not to amend or supplement the
Preliminary Offering Memorandum or the Pricing Supplement. Not to amend or
supplement the Offering Memorandum prior to the Closing Date unless the Initial
Purchaser shall previously have been advised of such proposed amendment or
supplement at least two business days prior to the proposed use, and shall not
have objected to such amendment or supplement.
          (c) If, prior to the later of (x) the Closing Date and (y) the time
that the Initial Purchaser has completed its distribution of the Offered
Securities, any event shall occur that, in the reasonable judgment of the
Issuers or in the reasonable judgment of the Initial Purchaser, makes any
statement of a material fact in the Offering Memorandum, as then amended or
supplemented, untrue or that requires the making of any additions to or changes
in the Offering Memorandum in order to make the statements in the Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchaser of such event, or the
Initial Purchaser shall promptly notify the Issuers, as the case may be, and
(subject to Section 4(b)) prepare an appropriate amendment or supplement to the
Offering Memorandum so that (i) the statements in the Offering Memorandum, as
amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances at the time that the
Offering Memorandum is delivered to prospective Eligible Purchasers, not
misleading and (ii) the Offering Memorandum will comply with applicable law.
          (d) To cooperate with the Initial Purchaser and counsel to the Initial
Purchaser in connection with the qualification or registration of the Offered
Securities under the securities laws of such jurisdictions as the Initial
Purchaser may request and to continue such qualification in effect so long as
required for the Exempt Resales. Notwithstanding the foregoing, no Issuer shall
be required to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or to file a general consent to service of process in any
such jurisdiction or subject itself to taxation in excess of a nominal dollar
amount in any such jurisdiction where it is not then so subject.
          (e) To advise the Initial Purchaser promptly and, if requested by the
Initial Purchaser, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any securities laws, the Issuers shall
use

4



--------------------------------------------------------------------------------



 



their reasonable best efforts to obtain the withdrawal or lifting of such order
at the earliest possible time.
          (f) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement becomes effective or is terminated other than by
reason of a default by the Initial Purchaser, to pay all costs, expenses, fees
and disbursements (including fees and disbursements of counsel and accountants
for the Issuers) incurred and all stamp, documentary or similar taxes incident
to and in connection with: (i) the preparation, printing and distribution of the
Preliminary Offering Memorandum, the Pricing Supplement, any Issuer Written
Communication (as defined below) and the Offering Memorandum (including, without
limitation, financial statements) and all amendments and supplements thereto;
(ii) all expenses (including travel expenses) of the Issuers in connection with
any meetings with prospective investors in the Offered Securities; (iii) the
preparation, notarization (if necessary) and delivery of the Note Documents and
all other agreements, memoranda, correspondence and documents prepared and
delivered in connection with this Agreement and with the Exempt Resales;
(iv) the issuance, transfer and delivery of the Offered Securities by the
Issuers to the Initial Purchaser; (v) the qualification or registration of the
Securities for offer and sale under the securities laws of the several states of
the United States or provinces of Canada (including, without limitation, the
cost of printing and mailing preliminary and final “Blue Sky” or legal
investment memoranda and fees and disbursements of counsel (including local
counsel) to the Initial Purchaser relating thereto); (vi) the preparation,
printing and distribution of one or more versions of the Pricing Disclosure
Package and the Offering Memorandum for distribution in Canada, often in the
form of a Canadian “wrapper” (including the preparation of any related Canadian
blue sky memorandum and the related fees and expenses of Canadian counsel to the
Initial Purchaser); (vii) the inclusion of the Offered Securities in the
book-entry system of the DTC; (viii) the rating of the Securities by rating
agencies; (ix) the fees and expenses of the Trustee and its counsel; (x) the
cost of any aircraft chartered in connection with the roadshow and (xi) the
performance by the Issuers of their other obligations under the Note Documents;
provided, however, except as set forth above in subparagraph (v) the Initial
Purchaser shall be responsible for all legal fees and expenses of its legal
counsel; and provided further, however, that except as otherwise expressly set
forth in this Agreement, the Initial Purchaser shall pay its own costs and
expenses, including costs and expenses relating to the roadshow. In addition, if
the transactions contemplated by this Agreement are not consummated for any
reason other than the termination of this Agreement pursuant to Section 11
hereof or the default by the Initial Purchaser in its obligations hereunder, the
Issuers shall, in addition to paying the amounts described above, reimburse the
Initial Purchaser for one-half of its reasonably incurred out-of-pocket
expenses, including the reasonably incurred fees and disbursements of its
counsel.
          (g) To use the proceeds from the sale of the Securities in a manner
described in the Pricing Disclosure Package under the caption “Use of proceeds.”
          (h) To do and perform all things required to be done and performed
under this Agreement by them prior to or after the Closing Date and to satisfy
all conditions precedent on their part to the delivery of the Offered
Securities.

5



--------------------------------------------------------------------------------



 



          (i) Not to permit any Issuer, and not to permit any of their
subsidiaries to, sell, offer for sale or solicit offers to buy any security (as
defined in the Act) that would be integrated with the sale of the Securities in
a manner that would require the registration under the Act of the sale of the
Offered Securities to the Initial Purchaser or any Eligible Purchasers.
          (j) Not to permit any Issuer or any of its subsidiaries to, and to use
their reasonable best efforts to cause their affiliates (as defined in Rule 144
under the Act) not to, resell any of the Securities that have been acquired by
any of them, other than in accordance with the letter agreement provided for in
Section 8(o) hereof.
          (k) Not to permit any Issuer to engage, not to allow any of their
subsidiaries to engage, and to use their reasonable best efforts to cause their
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchaser and any of its affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.
          (l) Not to engage, not to allow any of their subsidiaries to engage,
and to use their reasonable best efforts to cause their other affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchaser
and any of its affiliates, as to whom the Issuers make no covenant) not to
engage, in any directed selling effort with respect to the Securities, and to
comply with the offering restrictions requirement of Regulation S. Terms used in
this paragraph have the meanings given to them by Regulation S.
          (m) From and after the Closing Date, for so long as any of the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Act and during any period in which the Company is
not subject to Section 13 or 15(d) of the Exchange Act, to make available upon
request the information required by Rule 144A(d)(4) under the Act to (i) any
holder or beneficial owner of Securities in connection with any sale of such
Securities and (ii) any prospective purchaser of such Securities from any such
holder or beneficial owner designated by the holder or beneficial owner. The
Issuers will pay the expenses of printing and distributing such documents.
          (n) To comply with all of their agreements set forth in the
Registration Rights Agreement.
          (o) To comply with all of their obligations set forth in the
representations letter of the Issuers to DTC relating to the approval of the
Offered Securities by DTC for “book-entry” transfer and to use their reasonable
best efforts to obtain approval of the Offered Securities by DTC for
“book-entry” transfer.
          (p) Prior to the Closing Date, to furnish without charge to the
Initial Purchaser, (i) as soon as they have been prepared, a copy of any
regularly prepared internal financial statements of the Company and its
subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that any of the Issuers mail
or

6



--------------------------------------------------------------------------------



 



otherwise make available to their security holders and (iii) such other
information as the Initial Purchaser shall reasonably request.
          (q) Not to, and not to permit any of its affiliates or anyone acting
on its or its affiliates’ behalf to (other than the Initial Purchaser and its
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, an Issuer Written Communication and
the Offering Memorandum. Before making, preparing, using, authorizing, approving
or referring to any Issuer Written Communication (as defined below), the Company
will furnish to the Initial Purchaser and counsel for the Initial Purchaser a
copy of such written communication for review and will not make, prepare, use,
authorize, approve or refer to any such written communication to which the
Initial Purchaser reasonably objects.
          (r) During the period of two years after the Closing Date or, if
earlier, until such time as the Securities are no longer restricted securities
(as defined in Rule 144 under the Act), not to be or become an investment
company required to be registered, but not registered, under the Investment
Company Act of 1940.
          (s) In connection with the offering, until the Initial Purchaser shall
have notified the Company of the completion of the resale of the Offered
Securities, not to, and not to permit any of their affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Act) to, either alone or with
one or more other persons, bid for or purchase for any account in which they or
any of their affiliates have a beneficial interest in any of the Securities
(other than the Regulation D Notes pursuant to the Regulation D Private
Placement); and none of the Issuers nor any of their affiliates will make bids
or purchases for the purpose of creating actual, or apparent, active trading in,
or of raising the price of, the Securities.
          (t) During the period from the date hereof, through and including the
date that is 90 days after the date hereof, without the prior written consent of
the Initial Purchaser, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a term of more than one year.
     The Company and the Initial Purchaser agree that prior to any registration
of the Securities pursuant to the Registration Rights Agreement, or at such
earlier time as may be so required, the Indenture shall be qualified under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and that it
will cause to be entered into any necessary supplemental indentures in
connection therewith.
     5. Representations and Warranties.
          (a) The Issuers, jointly and severally, represent and warrant to the
Initial Purchaser that:
          (i) Neither the Pricing Disclosure Package, as of the date hereof, nor
the Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 4(b), if applicable) as of the Closing Date, contains,
or will

7



--------------------------------------------------------------------------------



 



contain, any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Issuers make no representation or warranty with respect to information
relating to the Initial Purchaser contained in or omitted from the Pricing
Disclosure Package, the Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to the
Company in writing by or on behalf of the Initial Purchaser expressly for
inclusion in the Pricing Disclosure Package, the Offering Memorandum or any
amendment or supplement thereto, as the case may be. No order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act, has been issued or, to the knowledge of
the Issuers, has been threatened.
          (ii) The Company (including its agents and representatives, other than
the Initial Purchaser in its capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives an “Issuer Written Communication”)
other than (i) the Pricing Disclosure Package, (ii) the Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 4(q). Each such Issuer Written Communication,
when taken together with the Pricing Disclosure Package, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
documents incorporated by reference in the Offering Memorandum heretofore filed
with the Commission were filed in a timely manner and, when they were filed (or,
if any amendment with respect to any such document was filed, when such
amendment was filed), conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations thereunder (the “Exchange Act
Regulations”), and any further incorporated documents so filed will, when they
are filed, conform in all material respects with the requirements of the
Exchange Act and the Exchange Act Regulations; no such document when it was
filed (or, if an amendment with respect to any such document was filed, when
such amendment was filed) contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and no such further incorporated
document, when it is filed, will contain an untrue statement of a material fact
or will omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading.
          (iii) There are no securities of the Issuers that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated interdealer quotation system of the
same class as the Securities within the meaning of Rule 144A.

8



--------------------------------------------------------------------------------



 



          (iv) After giving effect to the Transaction, the capitalization of the
Company as of the Closing Date will be as set forth in the as adjusted column
under the heading “Capitalization” in the Pricing Disclosure Package, assuming
the Tender Offer is fully subscribed (subject to the issuance of shares of
Common Stock upon exercise of outstanding stock options disclosed in the Pricing
Disclosure Package or the Offering Memorandum and the grant of options under the
existing stock option plans described in the Pricing Disclosure Package or the
Offering Memorandum). Attached hereto as Schedule II is a true and complete list
of each subsidiary of the Company, its jurisdiction of organization and
percentage equity ownership by the Company (collectively, the “Subsidiaries”).
The entities listed on Schedule II hereto are the only Subsidiaries, direct or
indirect, of the Company. All of the issued and outstanding shares of capital
stock or other equity interests of each of the Subsidiaries have been duly and
validly authorized and issued, are fully paid and nonassessable, were not issued
in violation of any preemptive or similar rights and, except as set forth in the
Pricing Disclosure Package, are owned, directly or indirectly, by the Company
free and clear of all Liens (as defined in the Indenture) other than Permitted
Liens (as defined in the Indenture). Except as set forth in the Pricing
Disclosure Package, there are no outstanding options, warrants or other rights
to acquire or purchase, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interests of the Company or any of the
Subsidiaries. No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.
          (v) Each of the Company and each Subsidiary: (A) is a corporation,
limited liability company, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its incorporation or
organization, as the case may be; (B) has all requisite corporate, partnership
or limited liability company or other power and authority, as the case may be,
and has all governmental licenses, authorizations, consents and approvals,
necessary to own its property and carry on its business as now being conducted,
except if the failure to obtain any such license, authorization, consent and
approval could not reasonably be expected to have a Material Adverse Effect; and
(C) is qualified to do business and is in good standing in all jurisdictions in
which the nature of the business conducted by it or its ownership of property
makes such qualification necessary, except where the failure to be so qualified
and in good standing individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. A “Material Adverse Effect” means
(x) any material adverse effect on the business, properties, financial
condition, results of operations or prospects of the Company and the
Subsidiaries, taken as a whole or (y) an adverse effect on the ability to
consummate the Transactions on a timely basis.
          (vi) Each of the Issuers has all requisite corporate or other power
and authority, as the case may be, to execute, deliver and perform all of its
obligations under the Note Documents to which it is a party and to consummate
the transactions contemplated by the Note Documents to be consummated on its
part and, without limitation, the Company has all requisite corporate power and
authority to issue, sell and deliver the Notes and each Guarantor has all
requisite corporate or other power and

9



--------------------------------------------------------------------------------



 



authority to make and perform all its obligations under its Guarantee. Each of
the Issuers has duly authorized the execution, delivery and performance of each
of the Note Documents to which it is a party. Each of the Note Documents
conforms, or when executed and delivered will conform, in all material respects
to the descriptions thereof in the Offering Memorandum.
          (vii) This Agreement has been duly and validly authorized, executed
and delivered by each Issuer.
          (viii) The Indenture has been duly and validly authorized by each
Issuer and, when duly executed and delivered by each Issuer (assuming the due
authorization, execution and delivery thereof by the Trustee), will be a legal,
valid and binding obligation of each of the Issuers, enforceable against each of
them in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity) and the
discretion of the court before which any proceeding therefor may be brought and
constitutional limitations on laws that govern the enforceability of choice of
law provisions in agreements (the “Bankruptcy and Equity Exceptions”). The
Indenture, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.
          (ix) The Original Notes and the Regulation D Notes have been duly and
validly authorized for issuance and sale to the Initial Purchaser and the
purchasers in the Regulation D Private Placement by the Company and, when
issued, authenticated and delivered by the Company against payment therefor by
the Initial Purchaser in accordance with the terms of this Agreement and the
Indenture and the purchasers in the Regulation D Private Placement in accordance
with the terms of the Indenture (assuming, in each case, the due authorization,
execution and delivery thereof by the Trustee), the Original Notes and the
Regulation D Notes will be legal, valid and binding obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Bankruptcy and Equity Exceptions. The Original Notes and the Regulation D
Notes, when issued, authenticated and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum.
          (x) The Exchange Notes have been, or upon the Closing Date will be,
duly and validly authorized for issuance by the Company and, when issued,
authenticated and delivered by the Company in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture (assuming
the due authorization, execution and delivery thereof by the Trustee), the
Exchange Notes will be legal, valid and binding obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Bankruptcy and Equity Exceptions. The Exchange Notes, when issued,
authenticated and delivered, will conform in all material

10



--------------------------------------------------------------------------------



 



respects to the description thereof in the Preliminary Offering Memorandum and
the Offering Memorandum.
          (xi) The Guarantees have been duly and validly authorized by each of
the Guarantors and, when the Original Notes and the Regulation D Notes are
issued, authenticated by the Trustee and delivered by the Company against
payment by the Initial Purchaser in accordance with the terms of this Agreement
and the Indenture and the purchasers in the Regulation D Private Placement in
accordance with the terms of the Indenture (assuming, in each case, the due
authorization, execution and delivery thereof by the Trustee), will be legal,
valid and binding obligations of the Guarantors, enforceable against each of
them in accordance with their terms, except as the enforcement thereof may be
limited by the Bankruptcy and Equity Exceptions. The Guarantees, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.
          (xii) The guarantees in respect of the Exchange Notes have been duly
and validly authorized by the Guarantors and, when the Exchange Notes are
issued, authenticated and delivered in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture (assuming
the due authorization, execution and delivery thereof by the Trustee), will be
legal, valid and binding obligations of the Guarantors, enforceable against each
of them in accordance with their terms, except as the enforcement thereof may be
limited by the Bankruptcy and Equity Exceptions.
          (xiii) The Registration Rights Agreement has been duly and validly
authorized by each of the Issuers and, when duly executed and delivered by each
of the Issuers (assuming the due authorization, execution and delivery thereof
by the Initial Purchaser), will constitute a legal, valid and binding obligation
of each of the Issuers, enforceable against them in accordance with its terms,
except (A) as the enforcement thereof may be subject to the Bankruptcy and
Equity Exceptions, and (B) that any rights to indemnity or contribution
thereunder may be limited by federal and state securities laws and public policy
considerations. The Registration Rights Agreement will conform in all material
respects to the description thereof in the Offering Memorandum.
          (xiv) All taxes, fees and other governmental charges that are due and
payable on or prior to the Closing Date in connection with the execution,
delivery and performance of the Note Documents and the execution, delivery and
sale of the Securities shall have been paid by or on behalf of the Company at or
prior to the Closing Date.
          (xv) None of the Company or any of the Subsidiaries is (A) in
violation of its charter, bylaws or other constitutive documents, (B) in default
(or, with notice or lapse of time or both, would be in default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any bond, debenture, note, indenture, mortgage, deed of trust, loan
or credit agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which any of them is a party or
by which any of them is bound or to which any of their assets or

11



--------------------------------------------------------------------------------



 



properties is subject (collectively, “Agreements and Instruments”), or (C) in
violation of any law, statute, rule, regulation, judgment, order or decree of
any domestic or foreign court with jurisdiction over any of them or any of their
assets or properties or other governmental or regulatory authority, agency or
other body, which, in the case of clauses (B) and (C) herein, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
There exists no condition that, with notice, the passage of time or otherwise,
would constitute a default by the Company or any of its Subsidiaries under any
such document or instrument or result in the imposition of any penalty or the
acceleration of any indebtedness, other than penalties, defaults or conditions
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.
          (xvi) The execution, delivery and performance by each of the Issuers
of the Note Documents to which it is a party, including the consummation of the
offer and sale of the Securities and the Exchange Notes, does not and will not
violate, conflict with or constitute a breach of any of the terms or provisions
of or a default under (or an event that with notice or the lapse of time, or
both, would constitute a default), or require consent under, or result in the
creation or imposition of a Lien, on any property or assets of the Company or
any Subsidiaries pursuant to, (i) the charter, bylaws or other constitutive
documents of any of the Company or any of its Subsidiaries, (ii) any judgment,
order or decree of any domestic or foreign court or governmental agency or
authority having jurisdiction over the Company or any of its Subsidiaries or
their respective assets or properties except such judgments, orders or decrees
that would have a Material Adverse Effect, (iii) any of the Agreements and
Instruments or (iv) any law, statute, rule or regulation applicable to the
Company or any of its Subsidiaries or their respective assets or properties,
except in the case of clauses (iii) and (iv), such violations, conflicts,
breaches or defaults as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Assuming the accuracy of the
representations and warranties of the Initial Purchaser in Section 5(b) of this
Agreement, no consent, approval, authorization or order of, or filing,
registration, qualification, license or permit of or with, any court or
governmental agency, body or administrative agency, domestic or foreign, is
required to be obtained or made by the Company or any of its Subsidiaries for
the execution, delivery and performance by the Company and each of its
Subsidiaries of the Note Documents to which they are party including the
consummation of any of the transactions contemplated thereby, except (x) such as
have been or will be obtained or made on or prior to the Closing Date,
(y) registration of the Exchange Offer or resale of the Notes under the Act
pursuant to the Registration Rights Agreement and (z) qualification of the
Indenture under the Trust Indenture Act in connection with the issuance of the
Exchange Notes. No consents or waivers from any other person or entity are
required for the execution, delivery and performance of this Agreement or any of
the other Note Documents or the consummation of any of the transactions
contemplated hereby or thereby, other than such consents and waivers as have
been obtained or will be obtained prior to the Closing Date and will be in full
force and effect, except such consents or waivers that the failure to obtain
could not be reasonably expected to have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



          (xvii) Except as set forth in the Pricing Disclosure Package, there is
(A) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Issuers, threatened or contemplated, to which the Company
or any of the Subsidiaries is or may be a party or to which the business, assets
or property of such person is or may be subject, (B) no law, statute, rule,
regulation or order that has been enacted, adopted or issued or, to the
knowledge of the Issuers, that has been proposed by any governmental body or
agency, domestic or foreign, (C) no injunction, restraining order or order of
any nature by a federal or state court or foreign court of competent
jurisdiction to which the Company or any of the Subsidiaries is or may be
subject that in the case of clause (A), (B) or (C), could, individually or in
the aggregate, reasonably be expected, (1) to have a Material Adverse Effect or
(2) to interfere with or adversely affect the issuance of the Securities in any
jurisdiction or adversely affect the consummation of the transactions
contemplated by any of the Note Documents. Every request of any securities
authority or agency of any jurisdiction for additional information with respect
to the Securities that has been received by the Company or any of the
Subsidiaries or their counsel prior to the date hereof has been, or will prior
to the Closing Date be, complied with in all material respects.
          (xviii) Except as could not reasonably be expected to have a Material
Adverse Effect, no labor disturbance by the employees of any of the Company or
any of the Subsidiaries exists or, to the knowledge of the Issuers, is imminent.
          (xix) Except as set forth in the Pricing Disclosure Package, the
Company and each of the Subsidiaries (A) is in compliance with, or not subject
to costs or liabilities under, all laws, regulations, rules of common law,
orders and decrees, as in effect as of the date hereof, and any present
judgments and injunctions issued or promulgated thereunder relating to pollution
or protection of public and employee health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants applicable
to it or its business or operations or ownership or use of its property
(“Environmental Laws”), other than noncompliance or such costs or liabilities
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect, and (B) possesses all permits, licenses or other
approvals required under applicable Environmental Laws, except where the failure
to possess any such permit, license or other approval could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. All currently pending and, to the knowledge of the Issuers, threatened
proceedings, notices of violation, demands, notices of potential responsibility
or liability, suits and existing environmental conditions by any governmental
authority which the Company or any of its Subsidiaries would reasonably expect
to result in a Material Adverse Effect are accurately described in all material
respects in the Pricing Disclosure Package. The Company and each of the
Subsidiaries maintains a system of internal environmental management controls
sufficient to provide reasonable assurance of compliance in all material
respects of their business facilities, real property and operations with
requirements of applicable Environmental Laws.

13



--------------------------------------------------------------------------------



 



          (xx) The Company and each of the Subsidiaries have (A) all licenses,
certificates, permits, authorizations, approvals, franchises and other rights
from, and has made all declarations and filings with, all applicable
authorities, all self-regulatory authorities and all courts and other tribunals
(each, an “Authorization”) necessary to engage in the business conducted by them
in the manner described in the Pricing Disclosure Package, except where the
failure to hold such Authorizations could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect, and (B) no reason to
believe that any governmental body or agency, domestic or foreign, is
considering limiting, suspending or revoking any such Authorization, except
where any such limitations, suspensions or revocations could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All such Authorizations are valid and in full force and effect and the Company
and each of the Subsidiaries are in compliance in all material respects with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities having jurisdiction with respect to
such Authorizations, except for any invalidity, failure to be in full force and
effect or noncompliance with any Authorization that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
          (xxi) Each of the Company and the Subsidiaries has good and valid
title in fee simple to all items of real property and valid title to all
personal property owned by each of them, in each case free and clear of any
Lien, except (i) such as do not materially and adversely affect the value of
such property and do not interfere with the use made or proposed to be made of
such property by the Company or such Subsidiaries to an extent that such
interference would reasonably be expected to have a Material Adverse Effect, and
(ii) Liens described in the Pricing Disclosure Package. Any real property and
buildings held under lease by the Company or any of the Subsidiaries are held
under valid, subsisting and enforceable leases, with such exceptions as do not
materially interfere with the use made or proposed to be made of such property
and buildings by the Company or the Subsidiaries.
          (xxii) Each of the Company and the Subsidiaries owns, possesses or has
the right to employ all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names (collectively, the “Intellectual
Property”) necessary to conduct the businesses operated by it as described in
the Pricing Disclosure Package, except where the failure to own, possess or have
the right to employ such Intellectual Property, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
None of the Company or any of the Subsidiaries has received any notice of
infringement of or conflict with (or knows of any such infringement or a
conflict with) asserted rights of others with respect to any of the foregoing
that, if such assertion of infringement or conflict were sustained, would
reasonably be expected to have a Material Adverse Effect. The use of the
Intellectual Property in connection with the business and operations of the
Company and the Subsidiaries does not infringe on the rights of any person,
except for such infringement as could not reasonably be expected to have a
Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



          (xxiii) All tax returns required to be filed by the Company and each
of the Subsidiaries have been filed in all jurisdictions where such returns are
required to be filed; and all taxes, including withholding taxes, value added
and franchise taxes, penalties and interest, assessments, fees and other charges
due or claimed to be due from such entities or that are due and payable have
been paid, other than those being contested in good faith and for which reserves
have been provided in accordance with GAAP or those currently payable without
penalty or interest and except where the failure to make such required filings
or payments could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. To the knowledge of the Issuers, there are no
material proposed additional tax assessments against the Company or any of the
Subsidiaries or their assets or property.
          (xxiv) Neither the Company nor any of the Subsidiaries has any
liability for any prohibited transaction or accumulated funding deficiency
(within the meaning of Section 412 of the Internal Revenue Code of 1986, as
amended (the “Code”)) or any complete or partial withdrawal liability with
respect to any pension, profit sharing or other plan which is subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), to which
the Company or any of the Subsidiaries makes or ever has made a contribution and
in which any employee of the Company or any of the Subsidiaries is or has ever
been a participant. With respect to such plans, the Company and each of the
Subsidiaries are in compliance in all material respects with all applicable
provisions of ERISA.
          (xxv) Neither the Company nor any of the Subsidiaries is, or after
giving effect to the Transactions will be, an “investment company” or a company
“controlled” by an “investment company” incorporated in the United States within
the meaning of the Investment Company Act of 1940, as amended.
          (xxvi) The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the headings “Certain U.S. Federal Income Tax
Consequences”, “Description of Notes”, “Legal Matters”, “Exchange Offer;
Registration Rights” and “Government Regulation” and under the subheading
“Business—Legal Proceedings” fairly summarize the matters therein described in
all material respects.
          (xxvii) Except as set forth in the Pricing Disclosure Package, neither
the Company nor any of its Subsidiaries nor, to the knowledge of the Company and
each of the Guarantors, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
          (xxviii) Except as set forth in the Pricing Disclosure Package, the
operations of the Company and its Subsidiaries are and have been conducted at
all times

15



--------------------------------------------------------------------------------



 



in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.
          (xxix) Except as set forth in the Pricing Disclosure Package, none of
the Company, any of its Subsidiaries or, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
          (xxx) The Company and each of the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
          (xxxi) The Company has established and maintains disclosure controls
and procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies, if any, in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (B) any
fraud, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses. The Company has
provided or made available to the Initial

16



--------------------------------------------------------------------------------



 



Purchaser or its counsel true and complete copies of all extant minutes or draft
minutes of meetings, or resolutions adopted by written consent, of the board of
directors of the Company and each Subsidiary and each committee of each such
board in the past three years, and all agendas for each such meeting for which
minutes or draft minutes do not exist.
          (xxxii) The Company and each of the Subsidiaries maintain insurance
covering their properties, assets, operations, personnel and businesses, and
such insurance is of such type and in such amounts in accordance with customary
industry practice to reasonably protect the Company and of the Subsidiaries and
their businesses. None of the Company or any of the Subsidiaries has received
notice from any insurer or agent of such insurer that any material capital
improvements or other material expenditures will have to be made in order to
continue any insurance maintained by any of them other than capital improvements
and other expenditures that have been budgeted by the Company or the
Subsidiaries, as the case may be.
          (xxxiii) Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Act) has (A) taken, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of any security of
the Issuers to facilitate the sale or resale of the Securities, (B) sold, bid
for, purchased or paid any person any compensation for soliciting purchases of
the Securities in a manner that would require registration of the Securities
under the Act or paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of any Issuer in a manner
that would require registration of the Securities under the Act, (C) sold,
offered for sale, contracted to sell, pledged, solicited offers to buy or
otherwise disposed of or negotiated in respect of, any security (as defined in
the Act) that is currently or will be integrated with the sale of the Securities
in a manner that would require the registration of the Securities under the Act,
or (D) engaged in any directed selling effort with respect to the Securities,
and each of them has complied with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meaning given to them by
Regulation S.
          (xxxiv) No form of general solicitation or general advertising was
used by the Issuers or any of their representatives (other than the Initial
Purchaser, as to whom the Issuers make no representation) in connection with the
offer and sale of any of the Securities or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or displayed on any computer terminal, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. None of the Company or any of its affiliates has entered into, and
none of the Company or any of its affiliates will enter into, any contractual
arrangement with respect to the distribution of the Securities except for this
Agreement and the Director Purchase Agreements executed in connection with the
Regulation D Private Placement in substantially the form provided to the Initial
Purchaser.

17



--------------------------------------------------------------------------------



 



          (xxxv) Since December 31, 2009, except as set forth or contemplated in
the Pricing Disclosure Package, (A) neither the Company nor any of the
Subsidiaries has (1) incurred any liabilities or obligations, direct or
contingent, that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, or (2) entered into any transaction not in
the ordinary course of business that would reasonably be expected to have a
Material Adverse Effect, (B) there has not been any event or development in
respect of the business or condition (financial or other) of the Company and the
Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect and (C) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock and (D) there has not been any material change in the
long-term debt of the Company or any of the Subsidiaries.
          (xxxvi) Neither the Company nor any of the Subsidiaries (or any agent
thereof acting on their behalf) has taken, and none of them will take, any
action that would reasonably be expected to cause this Agreement or the issuance
or sale of the Notes to violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect, or as the same may hereafter be in
effect, on the Closing Date.
          (xxxvii) Deloitte & Touche LLP, whose reports are included in the
Pricing Disclosure Package, is an independent accountant within the meaning of
the Act. The historical consolidated financial statements and the notes thereto
included in the Pricing Disclosure Package present fairly in all material
respects the consolidated financial position, results of operations, cash flows
and changes in stockholders’ equity of the Company and its consolidated
subsidiaries at the respective dates and for the respective periods indicated.
Such consolidated financial statements have been prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods presented (except as disclosed in
the Pricing Disclosure Package) and in compliance with Regulation S-X
(“Regulation S-X”), except that the interim financial statements do not include
full footnote disclosure. The other financial information and data included in
the Pricing Disclosure Package are accurately presented in all material respects
and prepared on a basis consistent with the financial statements and the books
and records of the Company and the Subsidiaries. The year-end information set
forth under the caption “Summary consolidated financial and other data” included
in the Pricing Disclosure Package has been prepared on a consistent basis with
that of the audited financial statements of the Company. The interim information
set forth under the caption “Summary consolidated financial and other data”
included in the Pricing Disclosure Package has been prepared on a consistent
basis with that of the interim unaudited financial statements of the Company.
          (xxxviii) As of the date hereof (and immediately prior to and
immediately following the issuance of the Securities on the Closing Date) each
Issuer is and will be Solvent. No Issuer is contemplating either the filing of a
petition by it under any bankruptcy or insolvency laws or the liquidating of all
or a substantial portion of its property, and no Issuer has knowledge of any
person contemplating the filing of any such

18



--------------------------------------------------------------------------------



 



petition against any Issuer. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the
property of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (B) the
present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (C) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (D) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (E) such person is able to pay its debts as they
become due and payable.
          (xxxix) Except as described in the section entitled “Plan of
distribution” in the Pricing Disclosure Package, there are no contracts,
agreements or understandings between the Company or any of the Subsidiaries and
any other person other than the Initial Purchaser that would give rise to a
valid claim against the Company, any Subsidiary or the Initial Purchaser for a
brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.
          (xl) The Company, the Subsidiaries and, to the Company’s knowledge,
their respective directors and officers (in their capacities as such) are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
          (xli) The statistical and market-related data and forward-looking
statements (within the meaning of Section 27A of the Act and Section 21E of the
Exchange Act) included in the Pricing Disclosure Package are based on or derived
from sources that the Issuers believe to be reliable and accurate in all
material respects.
     Each certificate signed by any officer of the Issuers and delivered to the
Initial Purchaser or counsel for the Initial Purchaser pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchaser as to the matters covered by
such certificate.
     The Issuers acknowledge that the Initial Purchaser and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Section 8 of this
Agreement, counsel to the Issuers and counsel to the Initial Purchaser will rely
upon the accuracy and truth of the foregoing representations and the Issuers
hereby consent to such reliance.
          (b) The Initial Purchaser represents that it is a QIB and acknowledges
that it is purchasing the Offered Securities pursuant to a private sale
exemption from registration under the Act, and that the Offered Securities have
not been registered under the Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons

19



--------------------------------------------------------------------------------



 



except pursuant to an exemption from the registration requirements of the Act.
The Initial Purchaser represents, warrants and covenants to the Issuers that:
          (i) (A) Neither it, nor any person acting on its behalf, has solicited
or will solicit offers for, or has offered or will offer or sell, the Offered
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Act and (B) it has
solicited and will solicit offers for the Offered Securities only from, and will
offer and sell the Offered Securities only to, (1) persons whom the Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to the Initial Purchaser that
each such account is a QIB to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in reliance
on the exemption from the registration requirements of the Act pursuant to
Rule 144A, or (2) persons other than U.S. persons outside the United States in
reliance on the exemption from the registration requirements of the Act provided
by Regulation S.
          (ii) With respect to offers and sales outside the United States,
(A) the Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which they acquire, offer, sell or deliver Offered
Securities or have in their possession or distribute either any Offering
Memorandum or any such other material, in all cases at their own expense; and
(B) the Initial Purchaser has offered the Offered Securities and will offer and
sell the Offered Securities (1) as part of its distribution at any time and (2)
otherwise until 40 days after the later of the commencement of the offering of
the Offered Securities and the Closing Date, only in accordance with Rule 903 of
Regulation S or another exemption from the registration requirements of the Act.
Accordingly, neither the Initial Purchaser nor any persons acting on its behalf
have engaged or will engage in any directed selling efforts (within the meaning
of Regulation S) with respect to the Offered Securities, and any such persons
have complied and will comply with the offering restrictions requirements of
Regulation S. Terms used in this Section 5(b)(ii) have the meanings given to
them by Regulation S.
     The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Offered Securities pursuant to Regulation S, it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Offered Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in

20



--------------------------------------------------------------------------------



 



accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”
     The Initial Purchaser understands that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchaser will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchaser hereby
consents to such reliance.
     6. Indemnification.
          (a) The Issuers, jointly and severally, agree to indemnify and hold
harmless the Initial Purchaser, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of the Initial
Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited, to reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all reasonable amounts paid in
settlement of any claim or litigation) (collectively, “Losses”) to which they or
any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication,
the Offering Memorandum, or in any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that none of
the Issuers will be liable in any such case to the extent, but only to the
extent, that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission relating
to the Initial Purchaser made therein in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Initial
Purchaser expressly for use therein.
          (b) The Initial Purchaser agrees to indemnify and hold harmless the
Issuers, and each person, if any, who controls any of the Issuers within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, the
agents, employees, officers and directors of any of the Issuers and the agents,
employees, officers and directors of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Offering Memorandum, or in any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to the Initial Purchaser made therein in

21



--------------------------------------------------------------------------------



 



reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchaser expressly for use therein.
          (c) Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by paragraph (a) or
(b) of this Section 6, then the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (iii) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to settle
and the amount thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement (x) includes an unconditional

22



--------------------------------------------------------------------------------



 



release of such indemnified party from all liability on claims that are the
subject matter of such proceeding and (y) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
          (d) This indemnity agreement will be in addition to any liability that
the Issuers may otherwise have, including, but not limited to, liability under
this Agreement.
     7. Contribution. In order to provide for contribution in circumstances in
which the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, from the offering of the
Offered Securities or (ii) if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to above but also the relative fault of the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and the Initial Purchaser, on the other hand, shall be
deemed to be in the same proportion as (x) the total proceeds from the offering
of Securities (net of discounts and commissions but before deducting expenses)
received by the Issuers are to (y) the total discounts and commissions received
by the Initial Purchaser. The relative fault of the Issuers, on the one hand,
and the Initial Purchaser, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers or the Initial Purchaser and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission.
     The Issuers and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 7, (i) in no case shall the Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discount and
commissions applicable to the Offered Securities purchased hereof pursuant to
this Agreement exceeds the amount of any damages that the Initial Purchaser has
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls the Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as an Initial Purchaser, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of such Issuer shall
have the same rights to contribution of such Issuer. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for

23



--------------------------------------------------------------------------------



 



contribution may be made against another party or parties under this Section 7,
notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 7 or otherwise, except to the extent that it has been
prejudiced in any material respect by such failure; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6 for purposes of indemnification. Anything in this
section to the contrary notwithstanding, no party shall be liable for
contribution with respect to any action or claim settled without its written
consent, provided, however, that such written consent was not unreasonably
withheld.
     8. Conditions of Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser to purchase and pay for the Offered Securities, as provided
for in this Agreement, shall be subject to satisfaction of the following
conditions prior to or concurrently with such purchase:
          (a) All of the representations and warranties of the Issuers contained
in this Agreement shall be true and correct, or true and correct in all material
respects where such representations and warranties are not qualified by
materiality or Material Adverse Effect, on the date of this Agreement and, in
each case after giving effect to the transactions contemplated hereby, on the
Closing Date, except that if a representation and warranty is made as of a
specific date, and such date is expressly referred to therein, such
representation and warranty shall be true and correct (or true and correct in
all material respects, as applicable) as of such date. The Issuers shall have
performed or complied with all of the agreements and covenants contained in this
Agreement and required to be performed or complied with by them at or prior to
the Closing Date.
          (b) The Offering Memorandum shall have been printed and copies
distributed to the Initial Purchaser in accordance with Section 4(b) hereof. No
stop order suspending the qualification or exemption from qualification of the
Securities in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or shall be pending or threatened.
          (c) Since the execution of this Agreement, there shall not have been
any decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.
          (d) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
that would, as of the Closing Date, prevent the issuance of the Securities or
consummation of the Exchange Offer; except as disclosed in the Pricing
Disclosure Package, no action, suit or proceeding shall have been commenced and
be pending against or affecting or, to the best knowledge of the Issuers,
threatened against any Issuer before any court or arbitrator or any governmental
body, agency or official that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and no stop order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum, or any amendment or supplement thereto, or

24



--------------------------------------------------------------------------------



 



any order asserting that any of the transactions contemplated by this Agreement
are subject to the registration requirements of the Act shall have been issued.
          (e) Since December 31, 2009, except as set forth or contemplated in
the Pricing Disclosure Package, (a) neither the Company nor any Subsidiary has
(1) incurred any liabilities or obligations, direct or contingent, that would
reasonably be expected to have a Material Adverse Effect, or (2) entered into
any material transaction not in the ordinary course of business, (b) there has
not been any event or development in respect of the business or condition
(financial or other) of the Company and the Subsidiaries that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (c) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.
          (f) The Initial Purchaser shall have received certificates, dated the
Closing Date, signed by an authorized officer of each Issuer confirming, as of
the Closing Date, to their knowledge, the matters set forth in paragraphs (a),
(b), (c), (d) and (e) of this Section 8.
          (g) The Initial Purchaser shall have received on the Closing Date
opinions dated the Closing Date, addressed to the Initial Purchaser, of Jones,
Walker, Poitevent, Carrère & Denègre, L.L.P., counsel to the Company, including
customary qualifications and limitations, substantially in the form of Exhibit B
hereto.
          (h) The Initial Purchaser shall have received on the Closing Date an
opinion (satisfactory in form and substance to the Initial Purchaser) dated the
Closing Date from Vinson & Elkins L.L.P., counsel to the Initial Purchaser.
          (i) The Initial Purchaser shall have received a “comfort letter” from
Deloitte & Touche LLP, independent public accountants for the Company, dated the
date of this Agreement, addressed to the Initial Purchaser and in form and
substance satisfactory to the Initial Purchaser and counsel to the Initial
Purchaser, covering the financial and accounting information in the Pricing
Disclosure Package. In addition, the Initial Purchaser shall have received a
“bring down comfort letter” from Deloitte & Touche LLP, independent public
accountants for the Company, dated as of the Closing Date, addressed to the
Initial Purchaser and in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial and accounting information
in the Offering Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than 5 days prior to the
Closing Date, and otherwise in form and substance satisfactory to the Initial
Purchaser and counsel to the Initial Purchaser.
          (j) Each of the Issuers and the Trustee shall have executed and
delivered the Indenture and the Initial Purchaser shall have received copies,
conformed as executed, thereof.
          (k) Each of the Issuers shall have executed and delivered into the
Registration Rights Agreement and the Initial Purchaser shall have received
counterparts, conformed as executed, thereof.

25



--------------------------------------------------------------------------------



 



          (l) All government authorizations required in connection with the
issue and sale of the Offered Securities as contemplated under this Agreement
and the performance of the Issuers’ obligations hereunder and under the
Indenture and the Offered Securities shall be in full force and effect.
          (m) The Initial Purchaser shall have been furnished with wiring
instructions for the application of the proceeds of the Offered Securities in
accordance with this Agreement and such other information as it may reasonably
request.
          (n) Vinson & Elkins L.L.P., counsel to the Initial Purchaser, shall
have been furnished with such documents as they may reasonably request to enable
them to review or pass upon the matters referred to in this Section 8 and in
order to evidence the accuracy, completeness or satisfaction in all material
respects of any of the representations, warranties or conditions contained in
this Agreement.
          (o) Each purchaser in the Regulation D Private Placement shall have
executed a letter agreement with UBS Securities LLC, substantially in the form
of Exhibit D hereto.
     The documents required to be delivered by this Section 8 will be delivered
at the office specified in Section 3 hereof on the Closing Date.
     9. Initial Purchaser’s Information. The Issuers and the Initial Purchaser
severally acknowledge that the statements with respect to the delivery of the
Offered Securities to the Initial Purchasers set forth in (i) the last paragraph
of the cover page and (ii) the fourth, sixth, seventh, eighth, ninth and tenth
paragraphs under the caption “Plan of distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum constitute the only information furnished
in writing by the Initial Purchaser expressly for use in the Pricing Disclosure
Package or the Offering Memorandum.
     10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 11(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchaser or any controlling
person thereof or by or on behalf of the Issuers or any controlling person
thereof, and shall survive delivery of and payment for the Offered Securities to
and by the Initial Purchaser. The agreements contained in Sections 4(f), 6, 7, 9
and 11(d) shall survive the termination of this Agreement, including pursuant to
Section 11.
     11. Effective Date of Agreement; Termination.
          (a) This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.
          (b) The Initial Purchaser shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Company from
the Initial Purchaser, without liability (other than with respect to Sections 6
and 7) on the Initial Purchaser’s part to the Issuers

26



--------------------------------------------------------------------------------



 



if, on or prior to such date, (x) there has been any material adverse change or
any development involving a prospective material adverse change in the business,
properties, management, financial condition or results of operation of the
Company and the Subsidiaries taken as a whole, which would, in the Initial
Purchaser’s judgment, make it impracticable or inadvisable to proceed with the
offering or delivery of the Notes on the terms and in the manner contemplated in
the Pricing Disclosure Package, or (y) since the time of execution of this
Agreement, there shall have occurred: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange or the NASDAQ
Global Market; (ii) a suspension or material limitation in trading in the
Company’s securities on the NASDAQ Global Market; (iii) a general moratorium on
commercial banking activities declared by either federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national emergency or war; or (v) any
other calamity or crisis or any change in financial, political or economic
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (iv) or (v) in the Initial Purchaser’s judgment makes it
impracticable or inadvisable to proceed with the offering or delivery of the
Offered Securities on the terms and in the manner contemplated in the Pricing
Disclosure Package or (z) there shall have occurred any downgrading, or any
notice or announcement shall have been given or made of (i) any intended or
potential downgrading or (ii) any watch, review or possible change that does not
indicate an affirmation or improvement, in the rating accorded any securities of
or guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.
          (c) Any notice of termination pursuant to this Section 11 shall be
given at the address specified in Section 12 below by telephone, telex,
telephonic facsimile or telegraph, confirmed in writing by letter.
          (d) If the sale of the Notes provided for in this Agreement is not
consummated because of any refusal, inability or failure on the part of the
Issuers to satisfy any condition to the obligations of the Initial Purchaser set
forth in this Agreement to be satisfied on its part or because of any refusal,
inability or failure on the part of the Issuers to perform any agreement in this
Agreement or comply with any provision of this Agreement, the Issuers will
reimburse the Initial Purchaser for one-half of its reasonable out-of-pocket
expenses, including, without limitation, the fees and expenses of the Initial
Purchaser’s counsel incurred in connection with this Agreement.
     12. Notice. All communications with respect to or under this Agreement,
except as may be otherwise specifically provided in this Agreement, shall be in
writing and, if sent to the Initial Purchaser, shall be mailed, delivered, or
faxed and confirmed in writing to c/o UBS Securities LLC, 677 Washington Blvd.,
Stamford, CT 06901 (fax number: (203) 719-3667), Attention: High Yield Syndicate
Department, with a copy for information purposes only to (i) UBS Securities LLC,
677 Washington Blvd., Stamford, CT 06901 (fax number: (203) 719 0680),
Attention: Legal and Compliance Department and (ii) Vinson & Elkins L.L.P., 2500
First City Tower, 1001 Fannin, Houston, Texas 77002 (fax number:
(713) 615-5956), Attention: Stephen M. Gill; and, if sent to the Issuers, shall
be mailed, delivered or telegraphed or

27



--------------------------------------------------------------------------------



 



telecopied and confirmed in writing to PHI, Inc., Post Office Box 90808,
Municipal Airport, Lafayette, Louisiana 70509-0808 (telephone: (337) 235-2452,
fax number: (337) 206-9576), Attention: Chief Financial Officer, with a copy for
information purposes only to Jones, Walker, Poitevent, Carrère & Denègre, L.L.P,
Four United Plaza, 8555 United Plaza Boulevard, Baton Rouge, Louisiana 70809
(fax number: (225) 248-3026), Attention: Dionne Rousseau.
     All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next-day air courier.
     13. Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon, the Initial Purchaser, the Issuers and the controlling persons
and agents referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchaser.
     14. Governing Law; Construction. This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the laws of the State of New York. The
Section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.
     15. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers consent
to the jurisdiction of such courts and personal service with respect thereto.
The Issuers hereby consent to personal jurisdiction, service and venue in any
court in which any Claim arising out of or in any way relating to this Agreement
is brought by any third party against the Initial Purchaser or any indemnified
party. Each of the Initial Purchaser and the Issuers (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Issuers agree that a final judgment in
any such action, proceeding or counterclaim brought in any such court shall be
conclusive and binding upon the Issuers and may be enforced in any other courts
to the jurisdiction of which the Issuers are or may be subject, by suit upon
such judgment.
     16. Captions. The captions included in this Agreement are included solely
for convenience of reference and are not to be considered a part of this
Agreement.
     17. Counterparts. This Agreement may be executed in various counterparts
that together shall constitute one and the same instrument.

28



--------------------------------------------------------------------------------



 



     18. No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchaser is acting solely as initial purchaser in connection with the
purchase and sale of the Offered Securities. The Issuers further acknowledge
that the Initial Purchaser is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that the Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that the Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchaser hereby
expressly disclaims any fiduciary or similar obligations to the Issuers, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and the Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by the Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchaser with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Issuers in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions.

29



--------------------------------------------------------------------------------



 



     If the foregoing agreement correctly sets forth the understanding among the
Issuers and the Initial Purchaser, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchaser.

            PHI, INC.
      By:   /s/ Michael J. McCann         Name:   Michael J. McCann       
Title:   Chief Financial Officer,
Treasurer and Secretary        INTERNATIONAL HELICOPTER TRANSPORT, INC.
PHI TECH SERVICES, INC.
AIR EVAC SERVICES, INC.
PHI AIR MEDICAL, INC.
PETROLEUM HELICOPTERS INTERNATIONAL, INC.
HELICOPTER MANAGEMENT, L.L.C.
HELICOPTER LEASING, L.L.C.
HELEX, L.L.C.
SKY LEASING, L.L.C.
VERTILEASE, LLC
LEASING SOURCE, LLC
      By:   /s/ Michael J. McCann         Name:   Michael J. McCann       
Title:   Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            CONFIRMED AND ACCEPTED
as of the date first above written:

UBS SECURITIES LLC
      By:   /s/ James Boland         Name:   James Boland        Title:  
Managing Director              By:   /s/ Suzanne Rode         Name:   Suzanne
Rode        Title:   Director     

[Signature Page to Purchase Agreement]

 